PER CURIAM.
Donshay Riggins seeks a belated appeal, stating under oath that he timely requested his trial counsel to appeal a judgment and sentence and the request was not honored. The state has responded that, in light of trial counsel’s inability to recall whether such a request was made, it will not oppose the petition.
Accordingly, the petition for belated appeal from judgment and sentence in Gadsden County case number 96-469-CFC is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the trial court for treatment as a notice of appeal. See Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ERVIN, MINER and KAHN, JJ., concur.